

117 S2779 IS: To amend the Public Health Service Act to provide for the establishment of a Task Force on Maternal Mental Health, and for other purposes.
U.S. Senate
2021-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2779IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Ms. Hassan (for herself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to provide for the establishment of a Task Force on Maternal Mental Health, and for other purposes.1.Short title This Act may be cited as the Taskforce Recommending Improvements for Unaddressed Mental Perinatal & Postpartum Health for New Moms Act of 2021 or the TRIUMPH for New Moms Act of 2021.2.Task Force on Maternal Mental HealthPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317L–1 (42 U.S.C. 247b–13a) the following:317L–2.Task Force on Maternal Mental Health(a)EstablishmentNot later than 90 days after the date of enactment of the Taskforce Recommending Improvements for Unaddressed Mental Perinatal & Postpartum Health for New Moms Act of 2021, the Secretary shall establish a task force, to be known as the Task Force on Maternal Mental Health (in this section referred to as the Task Force), to identify, evaluate, and make recommendations to coordinate and improve Federal responses to maternal mental health conditions.(b)Membership(1)CompositionThe Task Force shall be composed of—(A)the Assistant Secretary for Health of the Department of Health and Human Services (or the Assistant Secretary’s designee) who shall serve as the Chair of the Task Force;(B)the Federal members under paragraph (2); and(C)the non-Federal members under paragraph (3).(2)Federal membersIn addition to the Assistant Secretary for Health, the Federal members of the Task Force shall consist of the heads of the following Federal departments and agencies (or their designees):(A)The Administration for Children and Families.(B)The Agency for Healthcare Research and Quality.(C)The Centers for Disease Control and Prevention.(D)The Centers for Medicare & Medicaid Services.(E)The Health Resources and Services Administration.(F)The Food and Drug Administration.(G)The Indian Health Service.(H)The Office of the Assistant Secretary for Planning and Evaluation of the Department of Health and Human Services.(I)The Office of Minority Health of the Department of Health and Human Services.(J)The Office of the Surgeon General of the Department of Health and Human Services.(K)The Office of Women’s Health of the Department of Health and Human Services.(L)The National Institutes of Health.(M)The Substance Abuse and Mental Health Services Administration.(N)Such other Federal departments and agencies that serve individuals with maternal mental health conditions as the Secretary determines appropriate, such as the Department of Veterans Affairs, the Department of Justice, the Department of Labor, the Department of Housing and Urban Development, and the Department of Defense.(3)Non-Federal membersThe non-Federal members of the Task Force shall—(A)compose not more than one-half, and not less than one-third, of the total membership of the Task Force;(B)be appointed by the Secretary; and(C)include—(i)representatives of medical societies with expertise in maternal mental health or maternal health and mental health;(ii)representatives of nonprofit organizations with expertise in maternal mental health or maternal health and mental health; (iii)at least one individual who has received a diagnosis of a maternal mental health condition; and(iv)other representatives, as appropriate.(4)Deadline for designating designeesIf the Assistant Secretary for Health, or the head of a Federal department or agency serving as a member of the Task Force under paragraph (2), chooses to be represented on the Task Force by a designee, the Assistant Secretary or head shall designate such designee not later than 90 days after the date of the enactment of the Taskforce Recommending Improvements for Unaddressed Mental Perinatal & Postpartum Health for New Moms Act of 2021.(c)DutiesThe Task Force shall—(1)create and regularly update a report that identifies, analyzes, and evaluates the state of national maternal mental health policy and programs at the Federal, State, and local levels, and identifies best practices including—(A)a set of evidence-based, evidence-informed, and promising practices with respect to—(i)prevention strategies for maternal mental health conditions, including strategies and recommendations to address social determinants of health;(ii)the identification, screening, diagnosis, and treatment of, and intervention with respect to, maternal mental health conditions, including with respect to affected families;(iii)the expeditious referral to, and implementation of, practices and supports that prevent and mitigate the effects of a maternal mental health condition, including strategies and recommendations to eliminate the racial and ethnic disparities that exist in maternal mental health; and(iv)community-based or mul­ti­gen­er­a­tion­al practices that provide support relating to maternal mental health conditions, including support for affected families; and(B)Federal and State programs and activities to prevent, screen, diagnose, intervene, and treat maternal mental health conditions;(2)develop and regularly update a national strategy for maternal mental health, taking into consideration the findings of the reports under paragraph (1), on how the Task Force and Federal departments and agencies represented on the Task Force will prioritize options for, and implement a coordinated approach to, addressing maternal mental health conditions, including by—(A)increasing prevention, screening, diagnosis, intervention, treatment, and access to care, including clinical and nonclinical care such as peer-support and community health workers, through the public and private sectors;(B)providing support relating to the prevention or treatment of mental health conditions, including, as appropriate, support for families;(C)reducing racial, ethnic, geographic, and other health disparities for prevention, diagnosis, intervention, treatment, and access to maternal mental health care;(D)identifying opportunities for local- and State-level partnerships;(E)identifying options for modifying, strengthening, and coordinating Federal programs and activities, including existing infant and maternity programs, such as the Medicaid program under title XIX of the Social Security Act and the State Children's Health Insurance Program under title XXI of such Act, in order to increase research, prevention, identification, intervention, and treatment with respect to maternal mental health;(F)providing recommendations to ensure research, services, supports, and prevention activities are not unnecessarily duplicative; and(G)planning, data sharing, and communication within and across Federal departments, agencies, offices, and programs; and(3)solicit public comments from stakeholders for the report under paragraph (1) and the national strategy under paragraph (2), including comments from frontline service providers, mental health professionals, researchers, experts in maternal mental health, institutions of higher education, public health agencies (including maternal and child health programs), and industry representatives, in order to inform the activities and reports of the Task Force.(d)MeetingsThe Task Force shall—(1)meet not less than 2 times each year; and(2)convene public meetings, as appropriate, to fulfill its duties under this section.(e)Reports to public and Federal leaders(1)In generalThe Task Force shall make publicly available and submit to the heads of relevant Federal departments and agencies, the Committee on Energy and Commerce of the House of Representatives, the Committee on Health, Education, Labor, and Pensions of the Senate, and other relevant congressional committees, the following:(A)Not later than 1 year after the first meeting of the Task Force, an initial report under subsection (c)(1).(B)Not later than 2 years after the first meeting of the Task Force, an initial national strategy under subsection (c)(2).(C)Each year thereafter—(i)an updated report under subsection (c)(1);(ii)an updated national strategy under subsection (c)(2); or(iii)if no such update is made, a report summarizing the activities of the Task Force. (2)RequirementThe Task Force shall ensure that reports under this section include data on demographic characteristics, in a de-identified and disaggregated manner, including with respect to race, ethnicity, age, sex, geographic region, marital status, socioeconomic status, and other relevant factors.(f)Reports to GovernorsUpon finalizing the initial national strategy under subsection (c)(2), and upon making relevant updates to such strategy, the Task Force shall submit a report to the Governors of all States describing opportunities for local- and State-level partnerships identified under subsection (c)(2)(D).(g)DefinitionIn this section, the term maternal mental health condition means a mental health disorder that onsets during the pregnancy or within one year of the postpartum or perinatal period, including all pregnancy outcomes.(h)SunsetThe Task Force shall terminate on the date that is 6 years after the date on which the Task Force is established under subsection (a)..